DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyberg et al. (US-4,047,709).
 	The patent to Thyberg et al. shows a gripping device capable of handling certain sized containers comprising a number of non-bending fingers (2) each having a gripping surface (2a) and a non-gripping surface (2c) that is fully corrugated (2d).  As best shown in Figures 2A and 2B, multiple fingers (2) are grouped into two opposing groups with each group coupled to a respective finger support (1).
Response to Arguments
 	The opposing groups of fingers, as best depicted in Figures 2A and 2B, each include or comprise at least two fingers, and each of those two fingers in each group are connected to their own finger support (1).

Claim Rejections - 35 USC § 103
 5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyberg et al. (US-4,047,709).
 	The Thyberg et al. patent, as presented above in section 4, fails to disclose the dimensions of the grooves formed in the corrugated portion (2d) of its fingers.
	However, it would have been an obvious choice of mechanical design to form the grooves of a size commensurate with the spherical particles (3) with which they interact.  In other words, it would have been obvious to one of ordinary skill in the art to form for the width of each groove and the corresponding spacing between adjacent grooves relatively small (e.g. between 0.6mm to 5mm) so that they could efficiently interact with spherical particles of a corresponding small size.




s 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US-8,011,708) in view of Pedrazzini (US-2010/0066109).
 	The patent to Becker et al. shows an embodiment in Figures 2a and 2b comprising a pair of gripper fingers (15) each having an angled outer surface disposed opposite to an inner gripping surface.  While the gripping surfaces appear to be relatively smooth, the outer “non-gripping” surfaces appear to be fully corrugated with alternating grooves or serrations.  The Becker et al. fingers are not arranged in groups of twos as is called for in claim 10 of the instant application.
 	However, Pedrazzini shows a robotic end effector made up of two opposing grippers each having two fingers (8,8) and (9,9) mounted on a common finger support (see Figs. 1 and 9).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form each of the Becker et al. fingers as two parallel finger members attached to a common support, similar to the finger arrangement shown in the Pedrazzini publication, in order to create a more versatile gripper for better handling differently shaped articles.  It also would have been obvious to form at least the fingers (15) of the Becker et al. gripper as highly rigid elements in order to reliably handle relatively heavy articles.  The resulting rigid fingers would have a fully-corrugated, outer, non-gripping surface similar to that depicted in Figs 2a and 2b of the Becker et al. patent.
 	In regard to claim 11, it would have been an obvious choice of mechanical design to form size of  the resulting corrugations relatively small (e.g. between 0.6 mm to 5 mm) depending on the environment in which the gripper is to be used.


Allowable Subject Matter
8. 	Claims 1-9 are allowed.

The prior art of record fails to fairly teach or suggest a gripping device that is fully corrugated along the whole surface of three sides of the non-gripping surface of at least one rigid non-bending finger.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/8/2021